      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               18cv10588 (DLC)
GREGORY MANGO,                         :
                                       :             OPINION AND ORDER
                    Plaintiff,         :
                                       :
          -v-                          :
                                       :
DEMOCRACY NOW! PRODUCTIONS, INC.,      :
                                       :
                    Defendant.         :
-------------------------------------- X

APPEARANCES:

For the plaintiff:
Richard Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza, Suite 301
Suite 305
Valleystream, NY 11580

For the defendant:
Thomas McKee Monahan
Sheppard, Mullin, Richter & Hampton
30 Rockefeller Plaza
New York, NY 10112

DENISE COTE, District Judge:

     Following the rejection of its Rule 68 offer, defendant

Democracy Now! Productions, Inc. (“Democracy Now”) seeks a

second bond in this copyright action.       It seeks a bond of

$100,000 in addition to the bond of $10,000 already posted by

the plaintiff.   For the following reasons, the defendant is

entitled to an additional bond of $50,000.
      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 2 of 17



                               BACKGROUND

     Plaintiff Gregory Mango (“Mango”) took a photograph of

Kellyanne Conway and her husband George Conway (the

“Photograph”) on March 17, 2017.        Mango asserts that Democracy

Now used the Photograph in a March 20 news article published on

its website.   The Photograph was registered with the United

States Copyright Office on March 26.

     Attorney Richard Liebowitz filed this action on behalf of

Mango on November 13, 2018.     This is the fifteenth lawsuit the

firm has filed on behalf of Mango since January 2017.          Five of

these were filed since this lawsuit began.        Democracy Now was

served on November 16.

     On December 10, Democracy Now made an offer of judgment

pursuant to Rule 68, Fed. R. Civ. P., for an amount that

Democracy Now describes as “five times Plaintiff’s typical photo

licensing fee for editorial use” and which included the

estimated cost of Mango’s attorney’s fees incurred as of the

time of the offer.    Mango rejected the Rule 68 offer.

     At a pretrial conference held on March 1, 2019, Mango, via

his counsel, was ordered to post a bond with the Clerk of Court

in the amount of $10,000 on or before March 4.         Liebowitz posted

this bond on behalf of Mango on March 1.        Fact discovery in this

case is scheduled to conclude on September 17.         A motion for

summary judgment or pretrial order is due on October 8.

                                    2
         Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 3 of 17



     On May 14, Democracy Now filed a second motion for bond,

seeking to increase Mango’s bond by $100,000 to a total of

$110,000.     This motion was fully submitted on June 4.          For the

reasons that follow, this motion is granted in part.



                                  DISCUSSION

     The principal legal dispute between the parties is whether

Democracy Now may be awarded costs that include the attorney’s

fees it has incurred following its Rule 68 offer.            Resolution of

this legal question requires consideration of the interplay of

Rule 54, Local Civil Rule 54, the damages provisions of the

Copyright Act, and Rule 68 itself.          After a description of the

legal principles that will govern this motion, the defendant’s

application for a bond will be addressed.

Legal Framework

     Pursuant to Rule 54(d), Fed. R. Civ. P., an award of costs

does not ordinarily include attorney’s fees.           That rule states,

“[u]nless a federal statute, these rules, or a court order

provides otherwise, costs -- other than attorney's fees --

should be allowed to the prevailing party.”           The Copyright Act

provides one of the exceptions recognized by Rule

54(d).     Attorney's fees may be awarded under the Copyright Act

“to a prevailing party as part of the costs.”           Adsani v. Miller,

139 F.3d 67, 71 (2d Cir. 1998) (citation omitted).

                                       3
      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 4 of 17



     Where costs awarded in an action may include an award of

attorney’s fees, our district's local rules allow a bond to

include consideration of those attorney’s fees.         Local Civil

Rule 54.2 provides, in relevant part:

     The Court, on motion or on its own initiative, may
     order any party to file an original bond for costs or
     additional security for costs in such an amount and so
     conditioned as it may designate.

S.D.N.Y. Local Civ. R. 54.2 (emphasis supplied).         Thus,

“security of attorney’s fees may be included in a bond of costs”

under Rule 54.2 when a party is potentially entitled to

attorney’s fees by statute.     Klipsch Group, Inc. v. ePRO E-

Commerce Ltd., 880 F.3d 620, 635 (2d Cir. 2018) (Lanham Act).

See also Selletti v. Carey, 173 F.3d 104, 110 (2d Cir. 1999)

(Copyright Act).

     A court considers the following factors in determining

whether to require a bond under Local Civil Rule 54.2:

     the financial condition and ability to pay of the
     party at issue; whether that party is a non-resident
     or foreign corporation; the merits of the underlying
     claims; the extent and scope of discovery; the legal
     costs expected to be incurred; and compliance with
     past court orders.

Cruz v. American Broadcasting Companies, Inc., No. 17cv8794,

2017 WL 5665657, at *1 (S.D.N.Y. Nov. 17, 2017) (citing Selletti

v. Carey, 173 F.R.D. 96, 100 (S.D.N.Y. 1997) (Chin, J.), aff'd,

173 F.3d 104 (2d Cir. 1999)).

     Attorney’s fees may be awarded to either a plaintiff or a

                                    4
         Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 5 of 17



defendant in a copyright action.           Section 505 of the Copyright

Act provides that a district court “may . . . award a reasonable

attorney’s fee to the prevailing party.”           17 U.S.C. § 505.       For

purposes of this fee-shifting provision, a prevailing party is

“one who has favorably effected a material alteration of the

legal relationship of the parties by court order.”            Manhattan

Review LLC v. Yun, 919 F.3d 149, 152 (2d Cir. 2019) (citation

omitted).     But, a prevailing plaintiff in a copyright action is

not awarded “attorney's fees as a matter of course; rather, a

court must make a more particularized, case-by-case assessment.”

Kirtsaeng v. John Wiley & Sons, Inc., 136 S.Ct. 1979, 1985

(2016) (citation omitted).

     There are public interests that favor both plaintiffs and

defendants in copyright actions.           “Copyright law inherently

balances [] two competing public interests . . . the rights of

users and the public interest in the broad accessibility of

creative works, and the rights of copyright owners and the

public interest in rewarding and incentivizing creative

efforts.”      WPIX, Inc. v. IVI, Inc., 691 F.3d 275, 287 (2d Cir.

2012).     The Supreme Court has explained that “copyright law

ultimately serves the purpose of enriching the general public

through access to creative works.”           Kirtsaeng, 136 S.Ct. at 1986

(citation omitted).

     In order to further the balance of the range of public

                                       5
      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 6 of 17



interests at stake in copyright litigation, the Supreme Court

has instructed that “[p]revailing plaintiffs and prevailing

defendants are to be treated alike” in awarding attorney’s fees

under the statute.    Fogerty v. Fantasy, Inc., 510 U.S. 517, 534

(1994).   Awards of attorney’s fees under Section 505 are meant

to “encourage the types of lawsuits that promote” the Copyright

Act’s goals of “encouraging and rewarding authors' creations

while also enabling others to build on that work.”         Kirtsaeng,

136 S.Ct. at 1986.    “[A] successful defense of a copyright

infringement action may further the policies of the Copyright

Act every bit as much as a successful prosecution of an

infringement claim by the holder of a copyright.”         Fogerty, 510

U.S. at 527.

     In determining whether to exercise its discretion to award

fees under the Copyright Act a court may consider “several

nonexclusive factors,” including “frivolousness, motivation,

objective unreasonableness, and the need in particular

circumstances to advance considerations of compensation and

deterrence.”   Kirtsaeng, 136 S. Ct. at 1985 (citation omitted).

Although “significant weight” should be given to the objective

reasonableness or unreasonableness of the losing party’s

litigating position, courts “must view all the circumstances of

a case on their own terms, in light of the Copyright Act’s

essential goals.” Id. at 1989.

                                    6
      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 7 of 17



     Federal Rule of Civil Procedure 68 "is a cost-shifting rule

designed to encourage settlements without the burdens of

additional litigation."     Stanczyk v. City of New York, 752 F.3d

273, 280 (2d Cir. 2014) (citation omitted).        Rule 68 provides in

relevant part:

     [A] party defending against a claim may serve on an
     opposing party an offer to allow judgment on specified
     terms, with the costs then accrued. . . . If the
     judgment that the offeree finally obtains is not more
     favorable than the unaccepted offer, the offeree must
     pay the costs incurred after the offer was made.

Fed. R. Civ. P. 68(a), (d)(emphasis supplied).

     A Rule 68 offer includes any monetary relief to which a

party may be entitled at the point the offer is made, including

attorney's fees if a prevailing party may recover them.          “[A]

valid Rule 68 offer always includes costs, whether or not

specified, because Rule 68 authorizes such an offer only with

costs then accrued.”    Steiner v. Lewmar, Inc., 816 F.3d 26, 36

(2d Cir. 2016).

     If a Rule 68 offer is made, it curtails the ability of a

prevailing plaintiff to recover its costs, including attorney’s

fees, incurred after the offer is made.       Rule 68 "precludes a

plaintiff from recovering post-offer costs if (a) the defendant

timely serves plaintiff with an offer of judgment, (b) plaintiff

rejects the offer, and (c) plaintiff prevails but obtains a

judgment less than the rejected offer."       Stanczyk, 752 F.3d at


                                    7
        Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 8 of 17



280.    This cancellation of the plaintiff’s right to recover his

costs incurred after the offer includes any right to recover

attorney’s fees incurred post-offer.          Id.   As the Supreme Court

explained in Marek v. Chesny, 473 U.S. 1, 9 (1985), “all costs

properly awardable in an action are to be considered within the

scope of Rule 68 ‘costs.’”       Id.    Consequently, the Court

reasoned, “where the underlying statute defines ‘costs’ to

include attorney's fees, . . . such fees are to be included as

costs for purposes of Rule 68.”         Id.

       Marek involved the interplay between Rule 68 and 42 U.S.C.

§ 1988, which provides that the prevailing party in certain

civil rights actions may be awarded attorney’s fees “as part of

the costs.”     42 U.S.C. § 1988.      The Court found that § 1988’s

attorney’s fees provision was thus “subject to the cost-shifting

provision of Rule 68” and concluded “[c]ivil rights plaintiffs -

- along with other plaintiffs -- who reject an offer more

favorable than what is thereafter recovered at trial will not

recover attorney's fees for services performed after the offer

is rejected.”     Marek, 473 U.S. at 9, 10.

       The rejection of a Rule 68 offer also requires the

plaintiff to pay the defendant's post-offer costs.           Stanczyk,

752 F.3d at 281.      As the Second Circuit has explained, "Rule 68

reverses Rule 54(d) and requires a prevailing plaintiff to pay a

defendant's post-offer costs if the plaintiff's judgment is less

                                       8
      Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 9 of 17



favorable than the unaccepted offer."       Id. (collecting cases).

And, as explained by the Court in Marek: “In a case where a

rejected settlement offer exceeds the ultimate recovery, the

plaintiff -- although technically the prevailing party -- has

not received any monetary benefits from the post-offer services

of his attorney.”    Marek, 473 U.S. at 11.

     These principles, applied in a copyright case, lead

inexorably to the following conclusion.       A copyright defendant

is entitled to seek an award of costs, including attorney’s

fees, incurred following a Rule 68 offer where the plaintiff's

recovery fails to exceed the offer.       See Rice v. Musee Lingerie,

LLC, No. 18-CV-9130 (AJN), 2019 WL 2865210, at *3 (S.D.N.Y. July

3, 2019) (collecting cases).

     The Second Circuit has not yet applied these principles in

a Copyright Act lawsuit, but has declined in dicta to adopt them

in a civil rights action. 1    See Stanczyk, 752 F.3d at 282.          Its

decision in Stanczyk, however, is not an impediment to the

construction of the relevant statutes and rules set forth above.

     In Stanczyk, as already noted, the Second Circuit affirmed

an award to a plaintiff, who brought claims under 42 U.S.C. §

1983, of costs and attorney’s fees incurred prior to the




1 The civil rights plaintiff in Stanczyk appealed, of relevance
here, the district court's award to defendants of post-offer
costs exclusive of attorney’s fees.
                                    9
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 10 of 17



defendants’ Rule 68 offer and an award to the defendants of

post-offer costs, excluding attorney’s fees.        Id. at 275.     The

court observed, however, that this “conclusion in no way

dictates that a prevailing plaintiff such as Stanczyk would be

liable for a defendant's post-offer attorney's fees -- a result

that would be at odds with Section 1988.”       Id. at 282.    In

distinguishing attorney’s fees from other costs in a § 1983

action, the court emphasized the disparity in the standards that

apply to attorney’s fees awards to plaintiffs versus defendants

in those actions.   Id.   Under Section 1988, a prevailing

plaintiff is entitled to an award of attorney’s fees as a matter

of course, absent unusual circumstances.       Hensley v. Eckerhart,

461 U.S. 424, 429 (1983).     The Court of Appeals explained that

     [b]ecause a civil rights defendant can recover
     attorney's fees only when the plaintiff's claims are
     ‘vexatious, frivolous, or brought to harass or
     embarrass,’ and a prevailing plaintiff by virtue of
     her victory exceeds this standard, we cannot conceive
     of a situation in which attorney's fees could be
     properly awardable to a non-prevailing defendant under
     Rule 68 in a civil rights action.

Stanczyk, 752 F.3d at 282.

     The reluctance to award a defendant attorney’s fees in a

civil rights action is not surprising. 2      In civil rights cases,


2 Section 1988 provides for the award of attorney’s fees in “any
action or proceeding to enforce a provision of sections 1981,
1981a, 1982, 1983, 1985, and 1986 of this title, title IX of
Public Law 92-318, the Religious Freedom Restoration Act of
1993, the Religious Land Use and Institutionalized Persons Act
                                   10
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 11 of 17



the defendant is always a "state actor".        Tancredi v. Metro.

Life Ins. Co., 378 F.3d 220, 228 (2d Cir. 2004).        The statutory

regime recognizes the strong public interest in facilitating

plaintiffs’ access to courts to vindicate their civil rights.

As the Supreme Court has explained: “The purpose of § 1988 is to

ensure effective access to the judicial process for persons with

civil rights grievances.”     Hensley, 461 U.S. at 429 (citation

omitted).

     Thus, because of the different tests applied to determine

whether an award of attorney’s fees is appropriate under the

Copyright Act and § 1988 and because the policy purposes

undergirding the two statutes diverge, Rule 68 may operate

differently in the two contexts.        As already discussed, there

are important public policy considerations supporting the claims

of plaintiffs and the defenses asserted by defendants in

copyright actions, and either party may, on a proper showing,

receive an award of attorney’s fees.

     The plaintiff emphasizes Boisson v. Banian Ltd., 221 F.R.D.

378, 379 (E.D.N.Y. 2004), which in turn relied on the Seventh

Circuit's decision in Harbor Motor Co., Inc. v. Arnell

Chevrolet-Geo, Inc., 265 F.3d 638 (7th Cir. 2001).         The Seventh

Circuit concluded that only prevailing plaintiffs can receive



of 2000, title VI of the Civil Rights Act of 1964, or section
12361 of Title 34.” 42 U.S.C. §1988(b).
                                   11
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 12 of 17



attorney’s fees in actions brought under the Copyright Act

regardless of the existence of a Rule 68 offer that exceeds the

plaintiff’s recovery.    Id. at 646.    The Seventh Circuit reasoned

that “[t]he statutes and common law principles that sometimes

entitle a party to recover his attorneys’ fees limit that

entitlement to prevailing parties and any defendant who is

entitled to invoke Rule 68 is by definition not a prevailing

party.”   Id. at 647 (citation omitted).      This reasoning is at

odds with the Second Circuit’s conclusion in Stanczyk that Rule

68 “reverses” the operation of Rule 54(d) -- a rule that awards

costs to “a prevailing party.”     Harbor Motor, therefore, will

not be followed here.

Application of Local Rule 54 Factors

     Turning to the defendant’s motion, it has shown that an

additional bond is warranted.     Analysis of the following

factors, set forth in Cruz, 2017 WL 5665657, at *1, support

imposition of another bond. 3

     A bond is generally only imposed pursuant to Local Civil

Rule 54.2 after consideration of the merits of the underlying

claims.   Id.   When a bond is sought following the rejection of a

Rule 68 offer, it is appropriate to consider as well whether the


3 Mango points out that he is resident of New York City. That
consideration does not offset the remainder of the analysis set
forth above.


                                   12
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 13 of 17



merits of those claims are likely to result in a plaintiff’s

judgment in excess of the Rule 68 offer.       The defendant has

shown that that is unlikely.

     The allegations of infringement set forth in the complaint

involve a single photograph used in one article.        In such

copyright infringement cases, awards rarely exceed three to five

times the license fee for a work.       See Rice, 2019 WL 2865210, at

*2 (collecting cases).    The highest licensing fee that Mango

charges on photo licensing websites appears to be $220 for a

single photograph.    Mango does not dispute that Democracy Now’s

Rule 68 offer is five times greater than the typical licensing

fee for editorial use of images similar to the Photograph.             In

the only one of his lawsuits in this district that proceeded to

trial, Mango recovered less than $4,000 in statutory damages on

his claim for copyright infringement.

     Democracy Now, a non-profit entity, is not alleged to have

profited from the use of the Photograph and removed the

Photograph from its website promptly upon receiving notice of

this lawsuit.   It had not received any prior notice, demand, or

request from Mango.    Democracy Now may very well have complete

defenses, including a fair use defense.       In light of these

facts, Mango is unlikely to recover an amount greater than the

Rule 68 offer and moreover may be liable for Mango’s post-offer

costs including attorney’s fees.

                                   13
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 14 of 17



     Mango argues that the Rule 68 reversal of the prevailing

party standard under Rule 54(d), see Stanczyk, 752 F.3d at 281,

will never be triggered here.     Rule 68 only requires a plaintiff

to pay costs when the judgment a plaintiff obtains is “not more

favorable” than the Rule 68 offer.        Mango contends that a Rule

68 offer in any amount is not “more favorable” when a defendant

does not also admit liability.      Because Democracy Now has only

offered Mango a monetary settlement and has not admitted

liability, Mango contends that any final judgment in his favor,

which will necessarily include a finding of liability, will be

more favorable than the Rule 68 offer he has received.         Not so.

In this lawsuit Mango seeks damages.        The Rule 68 offer is a

full response to that demand.

      Mango’s reliance on Lish v. Harper’s Magazine Foundation,

148 F.R.D. 516 (S.D.N.Y. 1993), does not alter this analysis.

In Lish, there was a finding of liability in the plaintiff’s

favor, but no award of damages. 4       Here, the parties do not

dispute that, should the plaintiff prevail, he is entitled to at

least an award of the minimum amount of statutory damages.             If

the award of damages to Mango is less than the Rule 68 offer,


4 In an earlier opinion in Lish, the court explained that
statutory damages were not allowed in the particular
circumstances of that case, and that no award of actual damages
should be given. Lish v. Harper's Magazine Found., 807 F. Supp.
1090, 1109 n.19, 1110 (S.D.N.Y. 1992), amended, No. 91cv0782
(MEL), 1993 WL 7576 (S.D.N.Y. Jan. 7, 1993).
                                   14
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 15 of 17



then the offer will be more favorable than that judgment even

without an admission of liability.

     Additional Cruz factors to be considered when imposing a

bond are the extent and scope of discovery, and the legal costs

expected to be incurred.    Mango’s interrogatories and document

demands already suggest that he intends to pursue expensive

litigation.   He has made fifty-three document requests, many of

which appear to have little relevance to the single asserted

infringement in this case.     He has also served 29

interrogatories, many of which exceed the scope of permissible

interrogatories at this stage of the litigation per this

district’s Local Civil Rule 33.3.       Based on this and other

evidence, the defendant predicts that its pursuit of its

defenses in this action will result in defense costs that exceed

$110,000.   That is not an unreasonable prediction.

     Democracy Now has also shown that it is likely that Mango

will be unable to pay the costs it will seek in this litigation,

another factor to be considered in deciding whether a bond

should be awarded.   Mango sought bankruptcy in 2004, and records

from his bankruptcy filing show that his liabilities greatly

exceeded his listed assets.     Mango has offered no evidence to

suggest that his financial resources remain anything but modest.

     Finally, compliance with past court orders must be weighed.

Mango’s counsel, Liebowitz, has filed over 700 cases in this

                                   15
        Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 16 of 17



district since 2016 asserting claims of copyright infringement.

At least 500 of these lawsuits have been voluntarily dismissed,

settled, or otherwise disposed of before any merits-based

litigation has occurred.       In the course of litigating these

cases, Liebowitz regularly fails to comply with court orders.

See McDermott v. Monday Monday, LLC, No. 17CV9230 (DLC), 2018 WL

5312903, at *2 (S.D.N.Y. Oct. 26, 2018) (collecting cases).

Recently, Liebowitz was described as “earn[ing] the dubious

distinction of being a regular target of sanctions-related

motions and orders.”       Rice, v. NBCUniversal Media, LLC, No. 19-

CV-447 (JMF), 2019 WL 3000808, at *1 (S.D.N.Y. July 10, 2019)

(imposing sanctions for Liebowitz’s failure to comply with court

orders).

     The history of Liebowitz’s failure to comply with court

orders counsels in favor of the imposition of an additional

bond.    Mango has chosen Liebowitz as his counsel, and it is not

unreasonable to weigh his counsel’s failure to follow this

district’s local rules and to comply with court orders in

assessing this final Cruz factor.

     A court has discretion in setting a bond amount under Rule

54.2.    The rule provides that “[t]he court, on motion or on its

own initiative, may order any party to file an original bond for

costs or additional security for costs in such an amount . . .

as it may designate.”       S.D.N.Y. Local Civ. R. 54.2.       The

                                      16
     Case 1:18-cv-10588-DLC Document 40 Filed 07/24/19 Page 17 of 17



immediate imposition of a second bond in an amount limited to

$50,000 is appropriate at this stage in the litigation.          The

defendant may seek an additional bond should the course of

litigation so require.



                                CONCLUSION

     Democracy Now’s motion for the imposition of an additional

bond is granted in part.    Mango shall post a bond with the Clerk

of Court in the amount of $50,000 on or before August 1, 2019.


Dated:    July 24, 2019
          New York, New York


                           __________________________________
                                      DENISE COTE
                           United States District Judge




                                   17
